                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


AMENA WILLIAMS                                                                    PLAINTIFF


v.                                  Case No. 4:19-cv-4092


LINDSEY MANAGEMENT, et al.                                                     DEFENDANTS


                                           ORDER

       Before the Court is the Report and Recommendation filed October 29, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 11. Judge Bryant recommends that the Motions to Dismiss filed by Defendants Matthew

Golden, The Links of Texarkana, and Lindsey Management (ECF Nos. 6, 7, 8) be granted. No

party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in

toto. Accordingly, the Motions to Dismiss filed by Defendants Matthew Golden, The Links of

Texarkana, and Lindsey Management (ECF Nos. 6, 7, 8) are GRANTED. Plaintiff’s case is

DISMISED WITH PREJUDICE.

       IT IS SO ORDERED, this 18th day of November, 2019.


                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
